Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       Detailed Action
This Office Action is in response to Applicant’s Communication received on December 14, 2021.
                                                                      Response to Amendments
The amendment filed on 12/14/2021 has been entered and fully considered. Claims 1-3 and 16 have been amended and are sufficient to overcome the §112 rejection in the prior Office Action.  Claims 1-17  are currently pending in the application. 
                                                                       Response to Arguments
Applicant’s amendments to the Claims have been found sufficient to overcome the previous §112  rejections. Applicant’s arguments concerning the objections to the drawings and specification are persuasive. Therefore, the Objections to the Specification, Drawings and the 35 U.S.C. §112 rejections have been withdrawn.
      Applicant’s arguments with respect to the 35 U.S.C. 103 & 103 rejections have been fully considered and but are not persuasive.  Applicant argues that the applied art of record, AN et al (US2013011656A1), fails to disclose the newly added feature of  “wherein the global driving panninq operation establishes a plan to drive to a global destination using a sequence of the local route plans and in the absence of high-precision map data comprising road surface marking data, lane centerline data, and traffic light data.” 
The Examiner respectfully disagrees that the newly added feature is not taught by AN et al because the Application of AN recites a feature that when the data of an autonomous driving map is deemed unreliable, i.e. not suitable for autonomous driving, 
                                   Claim Objections
In claim 1, the term  “global driving panning operation” should be changed to “global driving planning operation” to correct the misspelling of planning.

                                               Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, and 12-15 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by AN et al (US-20130211656-A1) ("AN").
            As per claim 1, AN discloses an autonomous driving method (Fig. 3) comprising: 
a global driving planning operation in which global guidance information for global node points are acquired (AN at Para, [0016] discloses “a path planning unit for searching for at least one global path along which the vehicle moves from a 
 a host vehicle location determination operation (AN at Para. [0086] discloses “vehicle obtains current position information using the GPS/INS 10”.);
 an information acquisition operation in which information regarding an obstacle and a road surface marking within a preset distance ahead is acquired (AN at Para. [0054] discloses “the position of a vehicle and the position of an obstacle using a camera and Light Detection and Ranging (Lidar) which are installed in an infrastructure”.);
 a local   map generation operation in which a local   map for a corresponding range is generated using the information acquired within the preset distance ahead (AN at Para. [0018] discloses “an infrastructure autonomous driving context data processing unit for gathering the autonomous driving context data based on an external infrastructure.” AN discloses a preset distance in Para. [0019] since a “reliable section may correspond to a spatial-temporal section in which the autonomous driving context data of the road satisfies conditions required for the autonomous driving”.);
 a local route planning operation in which a local route plan for autonomous driving within at least the preset distance is established using the local   map (AN in Para. [0131] which discloses “the autonomous driving local path corresponds to the trajectory of the vehicle in which obstacles within a specific distance from the position of the vehicle are avoided, and it is a path which is most suitable for autonomous driving”.); and
 an operation of controlling a host vehicle according to the local route plan to perform autonomous driving (AN at Para. [0011] discloses “controlling the driving of the vehicle based on the autonomous driving local path.”),
wherein the global driving panninq operation establishes a plan to drive to a global destination (AN at Para, [0016] discloses a global path plan.) using a sequence of the local route plans (AN in Para. [0046] which discloses “the specific infrastructure may provide information about a detailed map of the relevant area, information about the position of the vehicle, and signal information to the vehicle via wireless communication so that the unreliable sections can become reliable sections.”) and in the absence of high-precision map data (AN at Para. [0020] which discloses  unreliable section as consisting of limited information.) comprising road surface marking data, lane centerline data, and traffic light data (AN at Para. [0013] discloses that “lane recognition” and “signal lamp recognition information” as being necessary required data “for the autonomous driving of the vehicle”.”).  
 As per claim 2, AN discloses an autonomous driving method, wherein the local   map generation operation comprises (Figure 12):  
generating a local   road map within the preset distance from the road surface marking (AN at Para. [0013] discloses that “autonomous driving context data” is based on “lane recognition information” data which the examiner interprets as road surface markings. Further, in Para. [0042] “matching with stored 3D map information (e.g., the number of lanes and the road curvature)”.);
classifying the obstacle information into a dynamic obstacle and a static obstacle (AN in Para, [0042] classifying data into “static/dynamic obstacle detection information”.); and generating a local   map by matching the local   road map and the static obstacle (AN at Para. [0110] discloses “If the autonomous driving apparatus 100 for a vehicle detects a static obstacle D1 because of road construction ahead and thus a driver changes lanes without using a path D2 planned by the driver as in FIG. 8”.).  
As per claim 3, AN discloses an  autonomous driving method, wherein the local   map generation operation further comprises matching the local   road map and the static obstacle to a road network map (AN at Para. [0013] discloses “matching with stored 3D map information, static/dynamic obstacle detection information, signal lamp recognition information, signpost recognition information, weather, each link average driving speed, and driver manipulation information”. At Para. [0125] AN discloses that “the current link and the subsequent link correspond to links which are present in road network data.”).  
As per claim 4, AN discloses an autonomous driving method, wherein the road surface marking comprises a driving attribute marking including a road line (AN at Para. [0037] which discloses “a thin solid line indicates a section which is determined to be a reliable section”.).  
As per claim 5, AN discloses an  autonomous driving method,  wherein the driving attribute marking comprises at least one of a road line attribute marking, a driving direction marking, a speed limit marking, a stop line marking, a crosswalk marking, a school/silver zone marking, and a speed bump marking  (AN discloses at Para. [0042] “the number of lanes and the road curvature”, and at Para. [0058] “lanes and signals”).  
As per claim 6, AN discloses an  autonomous driving method, wherein the road surface marking further comprises a constraint property marking including a general road or a bus-only lane (AN at Para. [0042] discloses “signpost recognition information” such as a road restriction.).  
As per claim 7, AN discloses an  autonomous driving method, wherein the road surface marking further comprises an intersection attribute marking including a general intersection or a roundabout (AN at Figure 2 shows an intersection recognition and Para. [0046] which discloses “the specific infrastructure may provide information about a detailed map of the relevant area, information about the position of the vehicle, and signal information to the vehicle via wireless communication so that the unreliable sections can become reliable sections. Accordingly, the vehicle may drive autonomously through all sections.”).  
As per claim 8, AN discloses an autonomous driving method, wherein the host vehicle location determination is performed by an in-vehicle sensor (e.g., an inertial sensor) and odometry information or by high-precision Global Positioning System (GPS) information (AN discloses GPS and inertial sensor at Para. [0058] “a vehicle operates in conjunction with a GPS/INS 10”; and, odometry information at Para. [0058] “the autonomous driving apparatus 100 for a vehicle operates in conjunction with a steering wheel angle sensor, an encoder, and an odometer, thereby being able to improve the accuracy of the manipulation of a driver and the accuracy of the recognition of the position of a vehicle”.).  
wherein the local route planning operation comprises performing the local route plan according to an action order generated by global guidance information for at least a first subsequent global node point immediately ahead (AN at Figure 12, actions S70 and S72, and Para.[0129] which discloses “as a result of the determination at step S70, it is determined that autonomous driving context data is not able to be obtained from the infrastructure, the autonomous driving apparatus 100 for a vehicle obtains autonomous driving context data using sensors of the vehicle at step S72.”).  
As per claim 13, AN discloses an  autonomous driving method, wherein when it is difficult to execute the local route plan according to the action order, the global guidance information for at least the first subsequent global node point is changed (AN discloses at Para. [0112] which discloses “[i]f the autonomous driving apparatus 100 for a vehicle detects a dynamic obstacle E1, for example, a slow-moving preceding vehicle, and thus a driver changes lanes […] the autonomous driving apparatus 100 for a vehicle generalizes the real driving path E3 of the driver based on a path E2.”).  
As per claim 14, AN discloses an autonomous driving method, wherein the action order is generated in additional consideration of global guidance information for a second subsequent global node point (AN at Para. [0112] which discloses “a section in which the real driving path E3 of the driver is generated is generalized only when the section has already been verified or is within an area in which further autonomous driving is possible.”).  
wherein the first subsequent global node point and the second subsequent global node point are placed within a preset distance from each other (AN at Para. [0131] discloses “the autonomous driving local path corresponds to the trajectory of the vehicle in which obstacles within a specific distance from the position of the vehicle are avoided”, Further, see Para. [0134] which discloses link cost as a function of distance.).  

Claims 16-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by AN et al (US-20160138924-A1) ("AN").
As per claim 16, AN discloses an autonomous driving system (Fig. 1) comprising:  a global route module configured to search for a global route from a current location of a host vehicle to a destination and generate guidance information for a plurality of global node points on the route (AN at Figure 6 and Para. [0066] which discloses “detailed global path planning unit 133 plans a detailed global path of a lane level for autonomous traveling using the map stored in the autonomous traveling map database 131”.);
 a local route module configured to acquire lane information and obstacle information within a preset distance ahead and plan a local route for at least a portion of the information within the preset distance (AN at Para. [0055] which discloses “the local path provided by the autonomous traveling path providing unit 130.”  Further in Para. [0067] which discloses “autonomous traveling environment recognition unit 135 recognizes a road environment such as obstacles, road signs, signals, and the like for the purpose of autonomous traveling”.); and
a vehicle traveling control module configured to execute autonomous driving using a vehicle driving device according to the local route plan (AN at Para. [0056] which discloses “the autonomous traveling operation unit 150 may include a plurality of actuators 151 and an autonomous traveling control unit 153 that controls the plurality of actuators 151 in order to travel the corresponding vehicle in accordance the local path, and the plurality of actuators 151 may include a steering actuator, an acceleration actuator, and a deceleration actuator.”).
wherein a plan to drive to a global destination using a sequence of local route plans (AN at Para. [0055] discloses that “autonomous traveling operation unit 150 controls a vehicle traveling actuator in order to perform autonomous traveling of a vehicle in accordance with a local path by following the local path provided by the autonomous traveling path providing unit 130.”) and in the absence of high-precision map data is established by a combined operation of the global route module (AN at Para. [0119] which discloses “when it is determined that the detailed global path following is not successfully performed in operation S1207 … the vehicle traveling method resets the corresponding path to an alternative path in operation S1208”.), the local route module and the vehicle traveling control module, the high-precision map data comprising road surface marking data, lane centerline data, and traffic light data (An at Para. [0009] discloses “path information of such a lane level includes coordinates of a center line within the lane, road surface display information such as lanes or stop lines, and the like as well as a road network structure of a lane unit.”).  
wherein the global route module extracts subsequent guidance information for a location of the host vehicle (AN at Para, [0051] which discloses “acquiring a location of a vehicle, and guides a path in accordance with the planned driver global path), and the local route module determines a driving action using the subsequent guidance information and plans the local route in consideration of the driving action (AN at Para, [0055] which discloses “autonomous traveling operation unit 150 controls a vehicle traveling actuator in order to perform autonomous traveling of a vehicle in accordance with a local path by following the local path provided by the autonomous traveling path providing unit 130”).  
                                           Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over AN et al (US-20130211656-A1)("AN") as applied to claim 1 above, and further in view of 
                      Wheeler et al (US-20200081134-A1) ("Wheeler").
As per claim 9, AN discloses an autonomous driving method. However,  AN does not explicitly disclose an intersection driving operation in which a local route plan varies depending on whether an exit is successfully recognized. In the same field of endeavor, Wheeler teaches HD map system maintains high definition (HP) maps containing up to data information to navigate the autonomous vehicle, the HD map is created using sensors of the self-driving vehicle (Wheeler, Para. [0022] and Para. [0055] recognizing an exit lane), the sensors perceive the surroundings of the vehicle and forms landmark map and 3D map that include landmarks and physical objects around the vehicle (Wheeler, Para. [0044] through Para. [0046])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system disclosed by An to include generating a second local high-definition map such that information about an obstacle and a marking on a road surface in a forward set distance are acquired through a sensor and the second local high-definition map in a range corresponding to the forward set distance is generated using the acquired information, wherein the planning of the local route is performed using at least one of the first local    map and a second local    map. 
wherein the intersection driving operation comprises generating an intersection passage lane center line using an entrance and the exit and establishing the local route plan when the recognition of the exit is successful (Wheeler Figure 7 and Para. [0064] which discloses “shows a vehicle 710 at a traffic intersection. The HD map system provides the vehicle with access to the map data that is relevant for autonomous driving of the vehicle. This includes, for example, features 720a and 720b that are associated with the lane but may not be the closest features to the vehicle.”).  
As per claim 11, AN and wheeler disclose an  autonomous driving method, wherein the intersection driving operation comprises establishing a local route plan following a vehicle ahead or receiving intersection passage lane center line data from a cloud server to establish a local route plan when the recognition of the exit fails (AN at Para. [0053] and Para [0054] teaches an external “autonomous driving context data server 300 [that] transfers autonomous driving context data to the autonomous driving apparatus 100 for a vehicle via Vehicle to Infrastructure (V2I) communication.”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
        Inoue et al (US-20190385444-A1) discloses a vehicle control system for a self-driving vehicle that is controlled based on reference information generated from travel history information items of many vehicles so as to negate the need for high-precision map data.  See Abstract, Figure 2, and Paras. [0035]-[0036].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                       Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ELLIS B. RAMIREZ/               Examiner, Art Unit 3661   

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3661